ORDER
The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule 1:20 — 17(e)(1) reporting that CHARLES J. MYSAK, of WAYNE, who was admitted to the bar of this State in 1977, and who was thereafter temporarily suspended from practice by Order of this Court dated July 21, 1997, and who remains suspended at this time, has failed to pay the administrative costs assessed in connection with disciplinary proceedings that resulted in the imposition of discipline by letter of admonition dated May 23,1995, and good cause appearing;
It is ORDERED that CHARLES J. MYSAK continue to be temporarily suspended from the practice of law pending payment in full of the assessed administrative costs and accrued interest as determined by the Disciplinary Review Board, effective immediately, and until further Order of the Court; provided, however, that the temporary suspension for failure to pay administrative costs shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that CHARLES J. MYSAK continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20.